United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.M., Appellant
and
U.S. POSTAL SERVICE, CASPER POST
OFFICE, Casper, WY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-1620
Issued: October 20, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 10, 2020 appellant filed a timely appeal from a July 7, 2020 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case. 2
ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
overpayment of compensation in the amount of $93,578.51, for the period February 21, 2004
through October 12, 2019, for which he was without fault, because he concurrently received Social
Security Administration (SSA) age-related retirement benefits and FECA wage-loss compensation
1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence to OWCP following the July 7, 2020 decision.
However, the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the
case record that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered
by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

benefits without an appropriate offset; (2) whether it properly denied waiver of recovery of the
overpayment; and (3) whether OWCP properly required recovery of the overpayment by deducting
$300.00 from appellant’s continuing compensation benefits, every 28 days.
FACTUAL HISTORY
On January 6, 2004 appellant, then a 67-year-old mail carrier, filed a traumatic injury claim
(Form CA-1) alleging that on January 5, 2004 he sustained bilateral knee injuries when he slipped
and fell on steps covered in ice and snow while in the performance of duty. He stopped work on
January 10, 2004. On February 13, 2004 OWCP accepted the claim for a right medial meniscus
tear and paid appellant wage-loss compensation on the supplemental rolls, commencing
February 21, 2004. On March 18, 2004 appellant underwent OWCP-authorized right knee
arthroscopy with partial lateral meniscectomy. OWCP subsequently expanded its acceptance of
the claim to include tear of the right lateral meniscus and derangement of the medial meniscus of
the right knee.
On July 20, 2004 appellant returned to limited-duty work for four hours a day as a modified
letter carrier. OWCP paid him wage-loss compensation on the daily rolls for the remaining four
hours a day.
By decision dated August 16, 2005, OWCP granted appellant a schedule award f or 50
percent permanent impairment of the right lower extremity. The period of the award ran for 144
weeks from August 7, 2005 through May 10, 2008. OWCP noted that, since it had paid him
compensation for wage-loss compensation through August 6, 2005, his schedule award would
commence on August 7, 2005.
Appellant retired from the employing establishment, effective May 30, 2014. His
retirement coverage was listed as Federal Employees Retirement System (FERS) with a s ervice
computation date of June 6, 1987. On June 24, 2014 appellant elected to receive FECA benefits,
effective May 31, 2014. OWCP paid him wage-loss compensation on the periodic rolls.
On August 18, 2019 OWCP provided SSA with a dual benefits calculation form for its
completion. It listed the computation period as January 5, 2004 onward. On August 26, 2019
OWCP received the completed FERS/SSA dual benefits calculation form, wherein SSA calculated
appellant’s benefit rates with a FERS offset and without a FERS offset from January 1, 2004
through December 2018. Beginning January 1, 2004, the SSA rate with FERS was $1,441.00 and
without FERS was $1,028.00. Beginning December 1, 2004, the SSA rate with FERS was
$1,480.00 and without FERS was $1,056.00. Beginning September 1, 2005, the SSA rate with
FERS was $1,480.20 and without FERS was $1,056.20. Beginning December 1, 2005, the SSA
rate with FERS was $1,540.50 and without FERS was $1,099.50. Beginning December 1, 2006,
the SSA rate with FERS was $1,591.50 and without FERS was $ 1,135.50 . Beginning
December 1, 2007, the SSA rate with FERS was $1,627.40 and without FERS was $1,161.40.
Beginning December 1, 2008, the SSA rate with FERS was $1,722.40 and without FERS was
$1,228.40. Beginning December 1, 2009, the SSA rate with FERS was $1,722.50 and without
FERS was $1,228.50. Beginning December 1, 2011, the SSA rate with FERS was $1,783.50 and
without FERS was $1,272.90. Beginning December 1, 2012, the SSA rate with FERS was
$1,814.90 and without FERS was $1,294.90. Beginning January 1, 2013, the SSA rate with FERS
was $1,815.90 and without FERS $1,294.90. Beginning December 1, 2013, the SSA rate with
2

FERS was $1,842.90 and without FERS $1,313.90. Beginning December 1, 2014, the SSA rate
with FERS was $1,873.90 and without FERS $1,335.90. Beginning December 1, 2015, the SSA
rate with FERS was $1,874.80 and without FERS $1,335.80. Beginning December 1, 2016, the
SSA rate with FERS was $1,880.00 and without FERS $1,340.00. Beginning December 1, 2017,
the SSA rate with FERS was $1,918.00 and without FERS $1,367.00. Beginning December 1,
2018, the SSA rate with FERS was $1,971.50 and without FERS $1,404.50.
In a FERS offset calculation form dated October 21, 2019, OWCP used the information
provided by SSA to calculate the 28-day FERS offset for the relevant periods and calculated a total
overpayment in the amount of $93,578.51. It found the following: during the period January 1
through November 30, 2004, an overpayment had been created in the amount of $3,866.77; for the
period December 1, 2004 through August 31, 2005, an overpayment had been created in the
amount of $3,829.98; for the period September 1 through November 30, 2005, an overpayment
had been created in the amount of $1,272.00; for the period December 1, 2005 through
November 30, 2006, an overpayment had been created in the amount of $4,855.85; for the period
December 1, 2006 through November 30, 2007, an overpayment had been created in the amount
of $5,487.03; for the period December 1, 2007 through November 30, 2008, an overpayment had
been created in the amount of $5,622.73; for the period December 1, 2008 through November 30,
2009, an overpayment had been created in the amount of $5,944.29; for the period December 1,
2009 through November 30, 2011, an overpayment had been created in the amount of $11,888.57;
for the period December 1, 2011 through November 30, 2012, an overpayment had been created
in the amount of $6,165.69; for the period December 1 through 31, 2012, an overpayment had
been created in the amount of $531.43; for the period December 1 through November 30, 2013,
an overpayment had been created in the amount of $5,736.73; for the period December 1, 2013
through November 30, 2014, an overpayment had been created in the amount of $6,365.44; for the
period December 1, 2014 through November 30, 2015, an overpayment had been created in the
amount of $6,473.74; for the period December 1, 2015 through November 30, 2016, an
overpayment had been created in the amount of $6,503.54; for the period De cember 1, 2016
through November 30, 2017, an overpayment had been created in the amount of $6,497.80; for the
period December 1, 2017 through November 30, 2018, an overpayment had been created in the
amount of $6,630.16; and for the period December 1, 2018 through October 12, 2019, an
overpayment had been created in the amount of $5,906.77. OWCP added the overpaid amounts
totaling $93,578.51.
By letter dated October 21, 2019, OWCP informed appellant that SSA had confirmed his
receipt of age-related retirement benefits attributable, in part, to his federal service. It explained
that the portion of SSA age-related retirement benefits attributable to his federal service would be
deducted from his 28-day periodic rolls’ compensation payments beginning October 13, 2019, in
the amount of $567.00.
On October 30, 2019 OWCP issued a preliminary determination that appellant was
overpaid compensation in the amount of $93,578.51 for the period February 21, 2004 through
October 12, 2019 because the SSA/FERS offset was not applied to payments for this period. It
determined that he was without fault in the creation of the overpayment. OWCP requested that
appellant submit a completed overpayment recovery questionnaire (Form OWCP-20) to determine
a reasonable repayment method, and advised him that he could request a waiver of recovery of the
overpayment. It requested financial information, including copies of income tax returns, bank
account statements, bills, pay slips, and any other records to support income and expens es. OWCP
3

advised appellant that it would deny waiver if he failed to furnish the requested financial
information within 30 days. It provided him with an overpayment action request form and further
notified him that, within 30 days of the date of the letter, he could contest the overpayment and
request a telephone conference, a final decision based on the written evidence, or a prerecoupment
hearing.
In response, appellant provided an overpayment action request form requesting a
prerecoupment hearing before a representative of OWCP’s Branch of Hearings and Review. He
contended that he had relied on incorrect information about his FECA and SSA benefits, and that
recovery of the overpayment would cause undue hardship. Appellant also submitted a completed
Form OWCP-20 noting monthly household income in the amount of $5,389.00, including
$2,432.00 in SSA benefits, $567.00 in FECA wage-loss compensation, $323.00 from his wife’s
baking business, and $2,067.00 from dividends, interest, a Thrift Savings Plan, and his wife’s
individual retirement account. He listed monthly expenses of $263.00 in property tax, $2,560.00
for clothing and miscellaneous household and personal expenses, $245.00 in -house and property
maintenance, $785.00 for utilities, and $1,378.00 in miscellaneous expenses, totaling $5,231.00.
Appellant also listed a total of $286,764.00 in assets, including $88.50 in cash on hand, $20,005.93
in a checking account, $4,614.78 in a savings account, and $262,055.00 in stocks a nd bonds. He
submitted federal tax returns, bank and investment account statements, and utility bills
documenting household assets and some of the listed expenses. 3
During the hearing, held telephonically on February 26, 2020, appellant asserted that
repaying the overpayment would cause severe financial hardship. He explained that a portion of
his miscellaneous expenses were for medical insurance, car insurance, and gasoline. Following
the hearing, appellant submitted a March 8, 2020 statement explaining that his residence was over
40 years old and required a new roof, interior and exterior painting, new appliances, and new
carpeting. He also asserted that his vehicles were 8 and 16 years old and had expensive
maintenance problems.
By decision dated July 7, 2020, OWCP’s hearing representative finalized the October 30,
2019 preliminary overpayment determination that appellant had received an overpayment of
compensation in the amount of $93,578.51 because OWCP had failed to offset his compensation
payments by the portion of his SSA benefits that were attributable to federal service and that
appellant did not have actual knowledge of the calculation error. He further found that appellant
was without fault in the creation of the overpayment, but denied waiver of recovery of the
overpayment because the evidence of record failed to establish that recovery of an overpayment
would defeat the purpose of FECA or would be against equity and good conscience. The hearing
representative found that OWCP would recover the overpayment by deducting $300.00 every 28
days from appellant’s continuing compensation payments.4

3

Appellant submitted bills and a debit account transaction statement, which listed monthly expenses of $159.00 for
electricity, $86.20 for municipal water, $345.66 for telephone, internet, and television, $46.00 for municipal
infrastructure improvements, and approximately $53.00 for grocery and convenience food purchases. He also
authorized debits totaling $596.75 for medical insurance.
4

By this decision, the hearing representative set aside an April 1, 2020 final overpayment decision due to a technical
error regarding the interest rate.

4

LEGAL PRECEDENT -- ISSUE 1
Section 8102 of FECA provides that the United States shall pay compensation for the
disability of an employee resulting from personal injury sustained while in the performance of
duty.5 Section 8116 limits the right of an employee to receive compensation. While an employee
is receiving compensation, he or she may not receive salary, pay, or remuneration of any type from
the United States. 6
Section 10.421(d) of OWCP’s implementing regulations requires that OWCP reduce the
amount of compensation by the amount of SSA age-related retirement benefits that are attributable
to federal service of the employee.7 FECA Bulletin No. 97-09 provides that FECA benefits have
to be adjusted for the FERS portion of SSA benefits because the portion of the SSA benefit earned
as a federal employee is part of the FERS retirement package, and the receipt of FECA benefits
and federal retirement concurrently is a prohibited dual benefit. 8
ANALYSIS -- ISSUE 1
The Board finds that fact of overpayment has been established.
Appellant received FECA wage-loss compensation from February 21, 2004 through
October 12, 2019 while he continued to receive age-related retirement benefits from SSA without
appropriate offset. As noted, a claimant cannot concurrently received FECA wage -loss
compensation and SSA age-related retirement benefits attributable to federal service. 9 The fact of
overpayment is, therefore, established.
The Board further finds, however, that OWCP improperly calculated appellant’s
overpayment for the period August 7, 2005 through May 10, 2008. OWCP included the schedule
award period in its FERS offset calculation form. OWCP’s regulations provide that retirement
benefits paid by the Office of Personnel Management or SSA can be paid concurrently with
schedule award compensation under FECA without a deduction from FECA benefits.10
Consequently, the SSA age-related retirement benefits appellant received during the period
August 7, 2005 through May 10, 2008 were not dual benefits and should not have been included
in the overpayment calculation.
On remand OWCP shall determine the amount of the overpayment of compensation based
on the correct dates during which the overpayment occurred. It shall then issue a new preliminary
5

5 U.S.C. § 8102(a).

6

Id. at § 8116.

7

20 C.F.R. § 10.421(d); S.S., Docket No. 19-1945 (issued March 25, 2021); see S.O., Docket No. 18-0254 (issued
August 2, 2018); L.J., 59 ECAB 264 (2007).
8

FECA Bulletin No. 97-09 (issued February 3, 1997).

9

5 U.S.C. § 8116(d)(2); D.B., Docket No. 20-0964 (issued May 10, 2021); J.T., Docket No. 18-1791 (issued
May 17, 2019).
10

D.B., id.; see J.H., Docket No. 19-1887 (issued June 16, 2020); K.C., Docket No. 19-1838 (issued May 1, 2020).

5

overpayment determination with a Form OWCP-20, an overpayment recovery questionnaire, and
instructions for appellant to provide supporting financial information. After this and other such
further development as deemed necessary, OWCP shall issue a de novo decision.11
CONCLUSION
The Board finds that fact of overpayment has been established. The Board further finds
that this case is not in posture for decision regarding the amount of the overpayment.
ORDER
IT IS HEREBY ORDERED THAT the July 7, 2020 decision of the Office of Workers’
Compensation Programs is affirmed in part and set aside in part, and this case is remanded for
further proceedings consistent with this decision of the Board.
Issued: October 20, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

11

In light of the Board’s disposition of Issue 1, Issues 2, and 3 are rendered moot.

6

